DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. Applicant argues that Liu fails to disclose the limitation of claim 1, “an optical fingerprint sensitive layer made of a transparent conductive material, and a sensitive surface of the optical fingerprint sensitive layer comprises a plurality of pixels,” as elements 410 of Liu cannot perform the function of the fingerprint sensitive component, and furthermore, the pixels 3112 of Liu are not transparent, and thus, the combination of the function of 410 with 3112 and 3113 as the fingerprint sensitive component does not anticipate being “made of a transparent conductive material”.
Although Examiner agrees with Applicant’s particular construal of the device of Liu in view of the limitation cited above, Examiner notes that the language of “an optical fingerprint sensitive layer made of a transparent conductive material” does not preclude use of reflective materials in addition to transparent materials for construction of the entire “fingerprint sensitive component”. Nor does Applicant specify in the claims that the “plurality of pixels” are formed of a transparent conductive material. Thus, according to the doctrine of broadest reasonable interpretation, the fingerprint sensitive component of Liu (including elements 410, 3112, 3113) anticipates the limitation an optical fingerprint sensitive layer made of a transparent conductive material, and a .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0247099).
Regarding claim 1, Liu discloses a display module applied to a mobile terminal (see figure 1D, for instance), comprising: a screen cover plate (007), a fingerprint sensitive component (comprising elements 410, 3112, 3113, see Response to Arguments) and a display component (001); wherein, the fingerprint sensitive component (comprising elements 410, 3112, 3113) is arranged between the screen cover plate (007) and the display component (001); the fingerprint sensitive component (comprising elements 410, 3112, 3113) comprises an optical fingerprint sensitive layer made of a transparent conductive material (410, [0111]), and a sensitive surface of the optical fingerprint sensitive layer comprises a plurality of pixels (311); the sensitive surface of the optical fingerprint sensitive layer (410) is attached to a surface (via elements 006, 005 and 200) of the screen cover plate (007), and a attaching surface of the optical fingerprint sensitive layer (3112) is attached to a display surface of the display component (001); when the display component is on, light emitted by the display component (from 008) passes through the fingerprint sensitive component towards the screen cover plate (see figure 1E), part of the light is reflected to the sensitive surface of the optical fingerprint sensitive layer (comprising elements 410, 3112, 3113) by a finger 
Regarding claim 2, Liu discloses the display module according to claim 1, wherein the display component comprises: a first polarizer ([0020]), an upper glass (005) and a lower glass (200), a surface of the first polarizer is attached to the attaching surface of the optical fingerprint sensitive layer (410), an other surface of the first polarizer is attached to a surface of the upper glass (005), and an other surface of the upper glass (005) is attached to a surface of the lower glass (200). 
Regarding claim 3, Liu discloses the display module according to claim 2, wherein the surface of the lower glass (200) is electroplated with a conductive circuit and a light-emitting layer (340); the conductive circuit (430) is connected to the light-emitting layer. 
Regarding claim 4, Liu discloses the display module according to claim 3, wherein the display component (001) further comprises: a pre-pressed foam (sealant elements on edges of 001) arranged on an other surface of the lower glass (200). 
Regarding claim 7, Liu discloses the display module according to claim 1, wherein the fingerprint sensitive component (410) further comprises: a flexible circuit board (340) and an optical fingerprint integrated circuit ([0091]); an end of the flexible circuit board (340) is connected to the optical fingerprint sensitive layer410); an other end of the flexible circuit board (340) is connected to the optical fingerprint integrated circuit ([0091]). 
Regarding claim 8, Liu discloses the display module according to claim 1, further comprising: a photoresist layer (3113), arranged between the attaching surface of the 
Regarding claim 9, Liu discloses the display module according to claim 1, wherein the optical fingerprint sensitive layer (410) is made of transparent indium tin oxide ([0111]). 
Regarding claim 10, Liu discloses a mobile terminal, comprising the display module according to claim 1 ([0146]; see fig. 1D). 
Regarding claim 11, Liu discloses the mobile terminal according to claim 10, comprising a mobile phone or a tablet computer ([0146]; see fig. 1D). 
Regarding claim 12, Liu discloses a mobile terminal, comprising the display module according to claim 2 ([0146]; see fig. 1D). 
Regarding claim 13, Liu discloses a mobile terminal, comprising the display module according to claim 3 ([0146]; see fig. 1D). 
Regarding claim 14, Liu discloses a mobile terminal, comprising the display module according to claim 4 ([0146]; see fig. 1D). 
Regarding claim 17, Liu discloses a mobile terminal, comprising the display module according to claim 7 ([0146]; see fig. 1D). 
Regarding claim 18, Liu discloses a mobile terminal, comprising the display module according to claim 8 ([0146]; see fig. 1D). 
Regarding claim 19, Liu discloses a mobile terminal, comprising the display module according to claim 9 ([0146]; see fig. 1D).
Claim Rejections - 35 USC § 103

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Abileah et al. (US 2017/0003827).
Regarding claim 5, Liu discloses the display module according to claim 1. However, Liu does not expressly disclose wherein the display component comprises: a second polarizer, a color-filtering glass, a liquid crystal, a thin film transistor (TFT) glass, a third polarizer and a backlight panel, the TFT glass is configured to carry the liquid crystal; a surface of the second polarizer is attached to the attaching surface of the optical fingerprint sensitive layer, an other surface of the second polarizer is attached to a surface of the color-filtering glass, an other surface of the color-filtering glass is attached to a surface of the TFT glass, an other surface of the TFT glass is attached to a surface of the third polarizer, an other surface of the third polarizer is attached to a light-emitting surface of the backlight panel. 
Abileah discloses a display module (see figures 1-7, for instance), wherein the display component comprises: a second polarizer (60), a color-filtering glass (63; [0051]), a liquid crystal (64), a thin film transistor (TFT) glass (61; [0049]), a third polarizer (62) and a backlight panel (52), the TFT glass (61) is configured to carry the liquid crystal (64), an other surface of the second polarizer (60) is attached to a surface of the color-filtering glass (63), an other surface of the color-filtering glass (63) is attached to a surface of the TFT glass (61), an other surface of the TFT glass (61) is attached to a surface of the third polarizer (62), an other surface of the third polarizer (62) is attached to a light-emitting surface (56) of the backlight panel (52).

Regarding claim 6, Liu in view of Abileah discloses the display module according to claim 5, wherein a polarization direction of the second polarizer (60) is perpendicular to a polarization direction of the third polarizer (62). 
Regarding claim 15, Liu in view of Abileah discloses a mobile terminal, comprising the display module according to claim 5 ([0146]; see fig. 1D). 
Regarding claim 16, Liu in view of Abileah discloses a mobile terminal, comprising the display module according to claim 6 ([0146]; see fig. 1D).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/3/2021